03-15-00144-CR (Counts II and III)
                                                                                 June 15, 2015
                                  IN THE COURT OF APPEALS FOR THE
                                  THIRD DISTRICT OF TEXAS, AT AUSTIN

Christopher Arthur Kurtz                         §   On Appeal from the
     Appellant                                   §
                                                 §   207th District Court
v.                                               §   Comal County, Texas
                                                 §
The State of Texas                               §   No. CR2014-343 (Counts II and III)
     Appellee                                    §   Hon. JackRobison, Judge Presiding

                         Motion for Pro Se Access to the Appellate Record

TO THE HONORABLE THIRD COURT OF APPEALS:


      I am writing to inform the Court that, having been informed by my court-
appointed counsel on appeal that he has filed a brief pursuant to Anders v.
California. 386 U.S. 738 (1967), and that I have the right to review the appellate
record and submit a pro se response. I hereby advise the Court of Appeals that
I wish to exercise those rights, and respectfully request that the Court enter
Orders requiring that I be provided with an opportunity to review the record in
this case. I am also requesting sixty (60) days after I have been provided with
that opportunity, to submit a pro se brief in this case.



     /RECEIVEDN                                      Christopfier Arthur
                                                                     hur Kurtz       1/
                                                     Comal County
           JUN 15 Z015                               3005 W San Antonio St
         THIRD COURT OFAFFEALS.                      New Braunfels, Texas 78130
     \      JEFFREY D. KYI E /
                                         Certificate of Service

         This is to certify that I have mailed a copy of this motion to:
                    District Attorney for Comal County
                    Appellate Section
                    Comal County Courthouse Annex
                    150 N. Seguin Street
                    New Braunfels, Texas 78130-5122




                                                     Christopher Arthur Kurtz
                                                     Date: f-4-&0/S
          Q
              ^U

              xu
                     s




                              M^
•si
                 ^
m
•si
H-
t*
i\)
in

•si
  i
                         to

      £